                                                                                FILED IN THE
                                                                            U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF WASHINGTON



 1                                                                     Mar 12, 2020
                            UNITED STATES DISTRICT COURT                   SEAN F. MCAVOY, CLERK
 2
                         EASTERN DISTRICT OF WASHINGTON
 3
 4
     UNITED STATES OF AMERICA,                      No. 2:19-CR-00159-RMP-1
 5
 6                        Plaintiff,                ORDER GRANTING
                                                    DEFENDANT’S SECOND MOTION
 7                        v.                        TO MODIFY RELEASE
 8                                                  CONDITIONS
     CRYSTAL L. MIXON,
 9
                                                    MOTION GRANTED
10                        Defendant.                  (ECF No. 36)
11
           Before the Court is Defendant’s Unopposed Motion for Modification of
12
     Release Conditions, ECF No. 36. Defendant recites in her motion that neither the
13
     United States, nor U.S. Probation oppose this request.
14
           Specifically, Defendant requests permission to travel to Coeur d’Alene,
15
     Idaho for medical appointments.
16
           The Court finding good cause, IT IS ORDERED Defendant’s Motion, ECF
17
     No. 36, is GRANTED. Defendant is permitted to travel outside the Eastern
18
     District of Washington to Coeur d’Alene, Idaho for medical appointments. Prior to
19
     departure Defendant shall provide Pretrial Services the address where she will be
20
     and a phone number where she can be contacted at any time.
21
           All other terms and conditions of pretrial release not inconsistent herewith
22
     shall remain in full force and effect.
23
           IT IS SO ORDERED.
24
           DATED March 12, 2020.
25
26
                                   _____________________________________
27                                           JOHN T. RODGERS
28                                  UNITED STATES MAGISTRATE JUDGE



     ORDER - 1
